Exhibit 10.3

Execution Version

ROYALTY AGREEMENT

This ROYALTY AGREEMENT (this “Agreement”), dated January 5, 2018, is made by and
between Deerfield Private Design Fund IV, L.P. (“DPDF IV”), Deerfield Private
Design Fund III, L.P. (“DPDF III”), Deerfield Special Situations Fund, L.P.
(“DSS” and, collectively with DPDF IV and DPDF III, the “Initial Royalty
Holders” and, together with any transferees or assignees thereof, the “Royalty
Holders” and each, a “Royalty Holder”) and Melinta Therapeutics, Inc., a
Delaware corporation (the “Borrower” and, together with the Royalty Holders,
collectively, the “Parties” and each, a “Party”).

Background Statement

WHEREAS, pursuant to the Purchase and Sale Agreement between The Medicines
Company (“Seller Parent”) and the Borrower, dated as of November 28, 2017 (as
amended from time to time, the “Purchase Agreement”), substantially
contemporaneously with the execution and delivery of this Agreement, the
Borrower is acquiring, among other things, certain intellectual property and
other assets relating to the pharmaceutical products containing meropenem and
vaborbactam as the active pharmaceutical ingredients and distributed under the
brand name VabomereTM (“Vabomere”);

WHEREAS, the Initial Royalty Holders, the Borrower and the other Loan Parties
(as defined in the Facility Agreement) and Cortland Capital Market Services LLC,
as agent, have entered into a Facility Agreement (as amended from time to time,
the “Facility Agreement”), pursuant to which (and subject to the terms and
conditions thereof) each of the Initial Royalty Holders is making loans to the
Borrower (the “Loans”), the proceeds of which are being used to acquire certain
assets of Seller Parent, including the Product (as hereinafter defined); and

WHEREAS, in connection with the Initial Distribution (as defined in the Facility
Agreement), the Borrower has agreed to make (or cause one or more of its
Affiliates to make) certain payments to the Royalty Holders as set forth herein.

NOW, THEREFORE, in consideration of the covenants and obligations expressed
herein, and intending to be legally bound, the Parties agree as follows:

Statement of Agreement

1. Definitions. Capitalized terms used herein, unless otherwise defined herein,
shall have the meanings given to them in the Facility Agreement. The following
terms used herein shall have the meanings set forth below:

“Net Sales” means, with respect to any applicable period, the gross invoiced
amount of the Product sold in the U.S. in respect of such period to any third
party that is not an Affiliate of the Selling Entity by the Borrower, its
controlled Affiliates or any licensees, sublicensees or transferees to which the
Borrower or its controlled Affiliates has granted or otherwise transferred
rights to sell the Product or granted a license under or sold any patents or
pending patent applications included in the Acquired Assets (as defined in the
Purchase Agreement) in respect of the Product, including, for the avoidance of
doubt, any licensees, sublicensees or transferees of such licensees,
sublicensees or transferees (each a “Selling Entity”) for sale to unrelated
third



--------------------------------------------------------------------------------

parties in bona fide arm’s length transactions; less, the following deductions,
in each case related specifically to the sale of the Product in the U.S., to the
extent reasonable and customary, and actually allowed and not otherwise
recovered by or reimbursed to the Selling Entity: (i) refunds, allowance or
credits for recalls, breakage, rejected, or returned Product, (ii) excise, use,
value added, and sales Taxes (as defined in the Purchase Agreement) (other than
income Taxes) included in the invoiced amounts, (iii) tariffs, import/export
duties, customs duties, and other imposts actually paid by the Selling Entity,
(iv) quantity, trade, and cash discounts, including those allowed under group
purchasing organization or other commercial customer or payor contracts,
stocking incentives and patient assistance programs, (v) price reductions,
chargebacks or rebates, retroactive or otherwise, to the extent required by
Applicable Law, including Medicaid, managed care rebates and Medicare rebates,
Department of Veterans Affairs and Department of Defense discounts and Public
Health Service Act rebates and (vi) distribution or any other similar service
fees. With respect to each relevant period for which Net Sales are calculated
hereunder, there shall be included appropriate accruals for all of the items
listed in clauses (i) through (v) of the immediately preceding sentence,
calculated according to GAAP, and adjustments to accruals as increases or
decreases to Net Sales (as applicable) by the difference between actual paid
amounts and accruals for all such items in the prior measurement period. All of
the foregoing (including each of the components of the Net Sales calculation)
and the recording of a sale of the Product is deemed to occur and shall be
calculated in accordance with GAAP and the normal revenue recognition policies
of the Borrower during the relevant period with respect to the sale of the
Product. If the Product is sold in combination with any one or more other
products that were not combined with the Product as of the Closing Date, and, if
such combined product is also sold separately on a commercial basis, then the
portion of Net Sales attributable to sales of the Product in such combination
product sales shall be determined according to the ratio of (A) the invoiced
amount at which the Product is sold separately to (B) the invoiced amount of any
such combination of products sold in which the Product is included.

“Pro Rata Share” means, with respect to each Royalty Holder, the percentage set
forth opposite such Royalty Holder’s name on Schedule I hereto.

“Product” means VabomereTM (meropenem and vaborbactam) for injection (4g),
including line extensions thereof, any other pharmaceutical product containing
the same active ingredients as such product and any alternate forms or
formulations thereof developed after the date hereof by the Borrower or any of
its Affiliates or any of their respective licensees, sublicensees or other
transferees based on or derived in any material respect from Vabomere
Intellectual Property.

“Reporting Company” means a company that is required to file reports pursuant to
Section 13 or 15(d) of the Exchange Act, or otherwise files such reports with
the SEC.

“Representatives” means, with respect to any Person, any officers, directors,
employees, attorneys, investment bankers, financial advisors, agents and other
representatives of such Person.

“Required Holders” means Royalty Holders having an aggregate Pro Rata Share of
more than fifty percent (50%).

“Royalty Percentage” means three percent (3%) per annum; provided, however,
that, if, prior to the expiration of the Royalty Period, all of the Obligations
and other amounts payable under the Loan Documents (other than Obligations
arising under this Agreement that are not yet

 

2



--------------------------------------------------------------------------------

due and payable) shall have been fully paid in accordance with the provisions of
the applicable Loan Document and the Facility Agreement shall have been
terminated, the Royalty Percentage applicable to Net Sales that occur after such
termination shall be reduced to two percent (2%) per annum.

“Royalty Period” means the period commencing on the date of this Agreement and
ending on (and including) December 31, 2024 (regardless of any earlier repayment
of the Obligations or termination of the Facility Agreement).

“Transfer” means any sale (or any transaction having the effect of a sale),
assignment, conveyance of rights, deed of trust, Lien, license, sublicense,
seizure or other transfer of any sort and to any degree, voluntary or
involuntary, including by operation of law.

“U.S.” means the United States of America, including its territories and
possessions.

“Vabomere Intellectual Property” means all Transferred Intellectual Property (as
defined in the Purchase Agreement) and Intellectual Property of the Transferred
Group (as defined in the Purchase Agreement), in each case, that relates to the
Product.

2. Royalty Payments. The Borrower shall pay (or shall cause one of its
Affiliates to pay) to each Royalty Holder in accordance with Section 3, in
respect of each fiscal year during the Royalty Period, royalty payments, in cash
(the “Royalty Payments”), equal to such Royalty Holder’s Pro Rata Share of the
Royalty Percentage of the amount of Net Sales of the Product in the U.S. for
such fiscal year that is greater than seventy-five million dollars ($75,000,000)
(the “Minimum Threshold”) and less than or equal to five hundred million dollars
($500,000,000); provided, however that, solely with respect to the fiscal year
ending December 31, 2018, the Minimum Threshold shall be seventy-four million
one hundred seventy-eight thousand dollars ($74,178,000).

3. Net Sales Reporting; Royalty Payment Mechanics.

(a) During the period during which Royalty Payments may be payable hereunder,
subject to Section 5(c), within (i) for so long as the Borrower is a Reporting
Company, with respect to each fiscal quarter of the Borrower, one (1) Business
Day following the filing by the Borrower of its Quarterly Report on Form 10-Q
for such fiscal quarter or, in the case of the fourth fiscal quarter, the filing
by the Borrower of its Annual Report on Form 10-K for the fiscal year ending on
the last day of such fiscal quarter (but in no event later than the ninetieth
(90th) day following the end of such fiscal year); or (ii) if the Borrower is
not then a Reporting Company, ten (10) days following the end of each fiscal
quarter, the Borrower will provide each Royalty Holder with a report (the “Net
Sales Statement”) containing the following information with respect to any Net
Sales of the Product during such fiscal quarter and, in the case of the Net
Sales Statement required to be delivered following the end of the Borrower’s
fiscal year (the “Year End Net Sales Statement”), during such fiscal year:
(1) the number of units of the Product sold in the U.S., (2) gross sales in the
U.S., (3) the deductions therefrom, (4) any consideration received by the
Borrower or any of its controlled Affiliates in respect of any Product Transfer
(whether upfront payments, royalty payments, milestone payments or otherwise),
(5) the resulting calculation of Net Sales for such quarter and year, and
(6) the resulting calculation of the Royalty Payments owed to each Royalty
Holder. Each Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as
applicable, filed in respect of a period (or portion thereof) for which a Net
Sales Statement is required to be delivered hereunder shall disclose the Net
Sales of

 

3



--------------------------------------------------------------------------------

the Product during the quarterly and/or annual period covered thereby and, in
each case, any material nonpublic information included or reflected in the Net
Sales Statement in respect of such period. For so long as the Borrower is a
Reporting Company, if the Borrower fails, for any reason, to file a Quarterly
Report on Form 10-Q or Annual Report on Form 10-K, as applicable, containing the
information required by the immediately preceding sentence at or prior to the
time the Net Sales Statement is delivered to a Royalty Holder, then, prior to
7:00 a.m. (New York City time) on the first (1st) Business Day following the
date such Net Sales Statement shall have been delivered to such Royalty Holder
(the “Mandatory Disclosure Time”), the Borrower shall file a Form 8-K with the
SEC disclosing the amount of Net Sales for the period covered by such Net Sales
Statement and any material non-public information contained or reflected in such
Net Sales Statement; provided that the filing of such Form 8-K shall in no event
excuse any breach of the Borrower’s other obligations under this Section 3(a).
If, as of the end of a fiscal year, the Borrower is not a Reporting Company,
then no later than 120 days after the end of such fiscal year, the Borrower
shall deliver a final Net Sales Statement for such fiscal year, with a
reconciliation of the Net Sales Statement delivered pursuant to clause (ii) of
this paragraph to such final Net Sales Statement. With respect to each
reconciliation, each Royalty Holder shall pay an amount equal to any overpayment
actually received by it, within ten (10) Business Days following the date the
applicable final Net Sales Statement shall have been delivered to such Royalty
Holder and any underpayments shall be paid by the Borrower within five
(5) Business Days following the date the applicable final Net Sales Statement
shall have been delivered to the Royalty Holders.

(b) Subject to Section 5(c), upon a Royalty Holder’s reasonable request, the
Borrower shall provide to such Royalty Holder (or, if requested by such Royalty
Holder, its Representatives) back-up information used to prepare any Net Sales
Statement. The Borrower shall keep such records (and shall require its
controlled Affiliates, licensees, sublicensees, assignees and other transferees
to keep such records) as shall be reasonably necessary to support the
calculations of Net Sales as set forth in each Net Sales Statement. Such records
shall be available for inspection and audit by each Royalty Holder or its
authorized Representatives, at reasonable times and on reasonable advance
notice, for a period of three (3) years after such Royalty Holder’s receipt of
any Net Sales Statement to which such records relate.

(c) If, as a result of any such audit or inspection, a Royalty Holder reasonably
concludes that the Borrower has underreported the Net Sales for any period, such
Royalty Holder (an “Objecting Holder”) shall inform the Borrower of the amount
of Net Sales for such period as calculated by such Required Holder in a written
notice (a “Dispute Notice”) setting forth its calculation of such Net Sales in
reasonable detail. In the event the Borrower disputes such Royalty Holder’s
calculation of Net Sales as set forth in such notice within thirty (30) days
after receipt of such notice, the Borrower will so notify such Objecting Holder
in writing within such thirty (30) day period and the Borrower and Objecting
Holder will attempt thereafter to resolve such dispute amicably and, if they
cannot do so by the end of such thirty (30) day period, they will (unless the
Objecting Holder and the Borrower mutually agree in writing to continue their
efforts to resolve such dispute) submit the dispute for resolution by a jointly
appointed independent, impartial and nationally recognized accounting firm in
the United States that is not the auditor or independent accounting firm of, and
is otherwise independent of, the Parties and any of their respective Affiliates
(the “Transaction Arbitrator”), to be resolved in accordance with the procedures
set forth in Exhibit A. If Borrower does not dispute the Objecting Holder’s

 

4



--------------------------------------------------------------------------------

calculation of Net Sales set forth in such notice within the thirty (30) day
period set forth above, Net Sales for such audited period shall be deemed to be
the amount set forth in such notice, and if, based upon such calculation, any
additional amounts are due to the Objecting Holder in accordance with
Section 3(d), the Borrower shall pay such amounts to the Objecting Holder and
each other Royalty Holder that is similarly entitled to payment of additional
amounts based on such calculation, in cash, by wire transfer of immediately
available funds into an account designated by each Royalty Holder. The Borrower
shall pay all fees and disbursements of the Transaction Arbitrator.

(d) All payments hereunder shall be made without setoff or counterclaim and
shall be paid in cash in Dollars. Payments of any amounts due to the Royalty
Holders under this Agreement shall be made in Dollars in immediately available
funds prior to 11:00 a.m. (New York City time) on the date that any such payment
is due, using, in the case of the Initial Royalty Holders, such wire information
or address for such applicable Initial Royalty Holder as is set forth on
Schedule 2.4 to the Facility Agreement, or at such bank or place as the
applicable Royalty Holder shall from time to time designate in writing prior to
the date such payment is due. The Borrower shall pay all and any fees, costs and
expenses (administrative or otherwise) imposed by banks, clearing houses or any
other financial institutions in connection with making any payments under this
Agreement.

(e) The relevant Royalty Payments for each fiscal year shall be paid on the date
the Year End Net Sales Statement is delivered or, if earlier, the date the Year
End Net Sales Statement is required to be delivered.

(f) In addition to any other rights and remedies available to the Royalty
Holders under this Agreement, the Facility Agreement and Applicable Law, any
Royalty Payment not paid when due shall bear interest at a rate equal to the
lower of (i) the highest rate permitted by applicable law, and (ii) one and
one-quarter percent (1.25%) per month, compounded monthly. All obligations of
the Borrower hereunder shall constitute Obligations, secured by the Collateral
and guaranteed by each Guarantor.

(g) For the avoidance of doubt, any action taken by the Borrower, any other Loan
Party or any of their respective Affiliates under or with respect to this
Agreement, shall be at the sole expense of such Loan Party or Affiliate, and the
Royalty Holders shall not be required to reimburse any Loan Party or any such
Affiliate therefor.

 

5



--------------------------------------------------------------------------------

4. Commercialization. During the Royalty Period, the Borrower shall, and shall
cause its Subsidiaries to, (i) use commercially reasonable efforts to develop,
promote, market, sell, distribute and commercialize the Product in the U.S. with
a view towards maximizing Net Sales of the Product in the U.S. and (ii) not take
any action, or omit to take any action, a purpose of which is to reduce the
amount of Royalty Payments otherwise due to the Royalty Holders. It is
understood and agreed that a Product Transfer (as defined below) will not
relieve the Borrower of its obligation under this Section 4; provided, that, for
purposes of this Section 4, the activities of the Borrower and each transferee
in a Product Transfer shall be attributed to the Borrower for the purposes of
determining the Borrower’s satisfaction of the foregoing obligations.

5. Additional Covenants of the Borrower. During the Royalty Period:

(a) Product Transfers.

(i) The Borrower and its Affiliates may not, directly or indirectly, by a sale
or swap of assets, merger, reorganization, joint venture, lease, license,
sublicense or any other transaction or arrangement, sell, transfer, license,
sublicense, convey or otherwise dispose of all or a portion of their respective
rights in and to the Product to a third party (other than the Borrower or its
Affiliates) (collectively, a “Product Transfer”), unless the contract for such
sale, transfer, license, conveyance or other disposition (which the Borrower
shall take all commercially reasonable actions necessary to enforce in all
material respects) shall require the transferee to comply with the covenants in
this Agreement, and to provide the Borrower with all information necessary to
calculate Net Sales with respect to the Product. Subject to Section 5(c), the
Borrower shall give each Royalty Holder written notice of any Product Transfer
or distribution arrangement within ten (10) Business Days after consummation
thereof, which notice shall include a reasonably detailed description of such
Product Transfer or distribution arrangement, including the products and
countries or territories subject to such Product Transfer or distribution
arrangement and all consideration, whether guaranteed or contingent, paid or
payable to or on behalf of the Borrower and its Affiliates in connection
therewith; provided, that substantially contemporaneously with the delivery
thereof, the Borrower shall publicly disclose in a press release, Form 8-K or
other method of public disclosure in accordance with Regulation FD any material
nonpublic information contained or reflected in such notice. For the avoidance
of doubt, nothing in this Agreement shall modify or otherwise affect any
restriction on any Product Transfer or Transfer of assets contained in the
Facility Agreement or any other Loan Document.

(ii) The Borrower (and its controlled Affiliates and permitted successors and
assigns) shall not engage in any Product Transfer that would result in the sale,
conveyance, transfer or other disposition of all or substantially all of the
Borrower’s and its Affiliates’ rights covering Vabomere to an unaffiliated third
party, through one or more transactions or a series of transactions (including
by merger or consolidation or otherwise by operation of law), unless, and as a
condition thereto, the transferee or successor assumes and succeeds to all of
the obligations of the Borrower set forth in this Agreement and prior to or
simultaneously with such transaction delivers to each Royalty Holder an
instrument of assumption for the benefit of such Royalty Holder, and in form
reasonably acceptable to such Royalty Holder, effecting such assumption and
succession. Any such Product Transfer will not release the Borrower from its
obligations under this Agreement.

 

6



--------------------------------------------------------------------------------

(b) Acceleration of Payments. Any Event of Default that shall have occurred in
connection with which the Obligations are accelerated shall constitute a breach
of this Agreement. The Borrower and the Royalty Holders agree that, in the event
of any such breach, actual damages would be impractical to compute and further
agree that the damages set forth herein are a reasonable estimate of the damages
the Royalty Holders would actually suffer due to such breach. Accordingly, in
any such case, each Royalty Holder shall have the right, exercisable by written
notice to the Borrower of such Royalty Holder’s exercise thereof, to recover and
receive from the Borrower, as liquidated damages, an amount, in cash, equal to
such Royalty Holder’s Pro Rata Share of the sum of (1) all unpaid Royalty
Payments in respect of any completed fiscal year of the Borrower occurring prior
to the date of such acceleration, regardless of whether such amount would
otherwise then be due and payable, plus (2) the product of (x) the annualized
Royalty Payment that would accrue if average Net Sales for the two fiscal
quarters immediately preceding such acceleration remained constant for all
succeeding calendar quarters (and without reducing the Royalty Percentage to
reflect any reductions or repayments of the Obligations or termination of the
Facility Agreement), multiplied by (y) the number of years (including the then
current year) remaining in the Royalty Period; provided, however, that such
amount shall immediately and automatically (without the delivery of any notice
or the taking of any action by any Royalty Holder or any other Person) be due
and payable to each Royalty Holder upon the occurrence of an Event of Default
described in Section 5.5(a) of the Facility Agreement.

(c) Material Nonpublic Information. The Parties hereby acknowledge and agree
that the provisions of Section 5.1(r) of the Facility Agreement are incorporated
by reference herein and made applicable to this Agreement, mutatis mutandis.

(d) Fiscal Year. The Borrower will not change its fiscal year, unless and until
the Borrower and the Royalty Holders enter into a mutually acceptable amendment
to this Agreement that adjusts the provisions hereof to reflect such change in
fiscal year.

6. Representations and Warranties of Borrower. The Borrower represents and
warrants to the Royalty Holders, as of the date hereof, that:

(a) Organization. The Borrower is conducting its business in compliance with its
Organizational Documents and not in violation of its Organizational Documents.
The Borrower’s Organizational Documents are in full force and effect. The
Borrower is validly existing as a corporation and is in good standing under the
laws of the jurisdiction of its incorporation. The Borrower (i) has full power
and authority (and all governmental licenses, authorizations, Permits, consents
and approvals) to (x) own its properties, conduct its business, (y) enter into,
and perform its obligations under, this Agreement, and (z) consummate the
transactions contemplated hereby, and (ii) is duly qualified as a foreign
corporation, and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification or license, in each case of this
clause (ii), where the failure to be so qualified, licensed or in good standing
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(b) Authority; Execution; Enforceability. This Agreement has been duly
authorized, executed and delivered by the Borrower and no further consent or
authorization is required by the Borrower, the Borrower’s board of directors (or
other equivalent governing body) or the holders of the Borrower’s Stock, and
constitutes a valid, legal and binding obligation of the Borrower, enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable insolvency, bankruptcy, reorganization, moratorium or other similar
laws affecting creditors’ rights generally. No consent, approval, Authorization
or order of, or registration or filing with any Governmental Authority is
required for (i) the execution, delivery and performance of any of this
Agreement, and (ii) the consummation by the Borrower of the transactions
contemplated hereby, except for consents, authorizations and filings that have
been obtained or made.

(c) Current Effect. Other than pursuant to the express terms of the Purchase
Agreement, the Facility Agreement and the other Loan Documents, the Borrower has
not granted any license or sublicense with respect to, or entered into any other
agreement to Transfer or otherwise encumber, its Vabomere Rights.

(d) No Violation. The execution, delivery and performance of this Agreement by
the Borrower, and the Borrower’s compliance with the terms and conditions
hereof, is not prohibited or limited by, and do not and will not conflict with
or result in the breach of or a default under, any provision of the certificate
of incorporation, bylaws or other formation documents of the Borrower, any
contract, agreement or instrument binding on or affecting the Borrower or any
Applicable Laws.

(e) Incorporation by Reference. The representations and warranties set forth in
Sections 3.1 of the Facility Agreement, are true and correct as of the date
hereof, with the same force and effect as if fully set forth herein, mutatis
mutandis.

7. General Provisions.

(a) Independent Contracting Parties. The Parties are not joint venturers,
partners, principal and agent, master and servant, or employer and employee, and
have no relationship, other than as independent contracting parties. No Party
shall be a legal representative of any other or have the power to bind or
obligate the other in any manner.

(b) Amendment and Modification. The Provisions of this Agreement may be amended
and the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with written consent
of the Company and the Required Holders. Any amendment or waiver effected in
accordance with this Section 7(b) shall be binding upon each of the Royalty
Holders and the Company.

(c) Cumulative Remedies. This Agreement shall constitute a Loan Document. Upon
the breach by the Borrower of any representation, warranty, covenant or term of
this Agreement, the Royalty Holders shall have all of the rights and remedies
under the Loan Documents or applicable law to which they are otherwise entitled.
The rights and remedies of the Parties hereunder, under the other Loan Documents
and under Applicable Law are cumulative and not alternative, and may be
exercised concurrently or separately.

 

8



--------------------------------------------------------------------------------

(d) Notices. Any notices or other information (including any financial
information) required or permitted to be given under the terms hereof shall be
sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile or by electronic mail and shall be effective five (5) days after
being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, or when received by electronic mail in each
case addressed to a party as follows (or such other address, facsimile or
electronic mail address provided by such party to such other parties pursuant to
the below (or such later address, facsimile or electronic mail address provided
in accordance herewith)):

 

If to the Borrower, to:    Melinta Therapeutics, Inc.    300 George Street,
Suite 301    New Haven, Connecticut 06511    Attention: Paul Estrem   
Facsimile: (224) 377-8030    E-mail: pestrem@melinta.com With a copy to:   
Willkie Farr & Gallagher LLP    787 Seventh Avenue    New York, NY 10019-6099   
Attention: Gordon Caplan                      Sean Ewen    Email:
gcaplan@willkie.com                sewen@willkie.com    Facsimile: 212-728-8111

If to any Royalty Holder, to its address set forth on Schedule I (as the same
may be modified or amended to reflect, among other things, any assignment or
transfer of its interests hereunder).

(e) Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors and permitted assigns. Except as
provided in Section 5(b) of this Agreement (and subject to the terms, conditions
and restrictions contained in this Agreement and the other Loan Documents),
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned or delegated by the Borrower without the prior written consent
of the Required Holders. Each Royalty Holder shall have the right to assign this
Agreement (including any rights incorporated herein from the Facility Agreement)
and/or its right to receive Royalty Payments, in each case, in whole or in part
(and without any requirement to assign any of the Loans or Notes or any other
rights under the Facility Agreement or other Loan Documents), without the
consent of the Borrower or any of the other Loan Parties.

(f) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and to be performed in such State.

 

9



--------------------------------------------------------------------------------

(g) Severability. If any provision of this Agreement shall be invalid, illegal
or unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions hereof or thereof shall not in any
way be affected or impaired thereby. The Parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provision.

(h) Construction. Each Party acknowledges that it and its attorneys have been
given an equal opportunity to negotiate the terms and conditions of this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting party or any similar rule operating against
the drafter of an agreement shall not be applicable to the construction or
interpretation of this Agreement.

(i) Counterparts. This Agreement and any amendment hereto may be executed in
several counterparts, and by each Party on separate counterparts, each of which
and any photocopies, facsimile copies and other electronic methods of
transmission thereof shall be deemed an original, but all of which together
shall constitute one and the same agreement. In the event that any signature to
this Agreement or any amendment hereto is delivered by facsimile transmission or
by e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. No party hereto shall raise the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file to
deliver a signature to this Agreement or any amendment hereto or the fact that
such signature was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation or enforceability of a contract, and each party hereto forever waives
any such defense.

(j) Entire Agreement. This Agreement, the Facility Agreement and the other Loan
Documents constitute the entire agreement and understanding of the Parties
hereto in respect of the subject matter hereof. This Agreement, the Facility
Agreement and the other Loan Documents supersede all prior agreements,
understandings, promises, representations and statements between the Parties and
their representatives with respect to the Royalty Payments contemplated by this
Agreement.

(k) Independent Nature of Royalty Holders. The obligations of each Royalty
Holder under this Agreement are several and not joint with the obligations of
any other Royalty Holder, and no Royalty Holder shall be responsible in any way
for the performance of the obligations of any other Royalty Holder under this
Agreement.

(l) Incorporation by Reference. In addition to any other provision of the
Facility Agreement incorporated herein by reference as set forth above, the
provisions of Sections 1.2 (Interpretation), 6.3 (Cost and Expense
Reimbursement), (m) 6.4 (Governing Law), 6.10 (No Waiver), 6.11 (Indemnity),
6.12 (No Usury), 6.13 (Specific Performance), 6.14 (Further Assurances), 6.20
(No Third Party Beneficiaries) and 6.21 (Binding Effect) of the Facility
Agreement, together with the portion of any other provision of the Facility
Agreement that defines a capitalized term used in any of the foregoing
provisions of the Facility Agreement, are incorporated by reference herein and
made applicable to this Agreement, mutatis mutandis. Such incorporation and such
provisions and definitions shall survive any repayment of the Obligations and/or
termination of the Facility Agreement.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Royalty Agreement to be
executed by their duly authorized representatives as of the date first set forth
above.

 

INITIAL ROYALTY HOLDERS: DEERFIELD PRIVATE DESIGN FUND IV, L.P. By: Deerfield
Mgmt IV, L.P., its General Partner By: J.E. Flynn Capital IV, LLC, its General
Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory DEERFIELD PRIVATE DESIGN
FUND III, L.P. By: Deerfield Mgmt III, L.P., its General Partner By: J.E. Flynn
Capital III, LLC, its General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory DEERFIELD SPECIAL
SITUATIONS FUND, L.P. By: Deerfield Mgmt, L.P., its General Partner By: J.E.
Flynn Capital, LLC, its General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory BORROWER: MELINTA
THERAPEUTICS, INC. By:  

/s/ Paul Estrem

Name:   Paul Estrem Title:   Chief Financial Officer

[Signature page to Royalty Agreement]



--------------------------------------------------------------------------------

Schedule I

Pro Rata Share

 

Royalty Holder

   Pro Rata Share  

Deerfield Private Design Fund IV, L.P.

780 Third Avenue, 37th Floor

New York, New York 10017

Attention: David J. Clark

     68.75 % 

Deerfield Private Design Fund III, L.P.

780 Third Avenue, 37th Floor

New York, New York 10017

Attention: David J. Clark

     20.83 % 

Deerfield Special Situations Fund, L.P.

780 Third Avenue, 37th Floor

New York, New York 10017

Attention: David J. Clark

     10.42 %    

 

 

 

Total

     100 %    

 

 

 



--------------------------------------------------------------------------------

Exhibit A

Dispute Resolution Procedures

A. The Transaction Arbitrator shall review and determine the calculation of Net
Sales, Royalty Payments or disputed portion thereof (the “Disputed Items”), and
only the Unresolved Items, in a manner consistent with this Exhibit A and the
Accounting Principles (as defined in the Purchase Agreement). The review and
determination shall be based solely on the grounds presented by the Borrower and
the Objecting Holders. In no event shall the Transaction Arbitrator’s
determination of an Unresolved Item be for an amount outside the ranges proposed
by the Borrower and the Objecting Holders in the Net Sales Statement and the
Dispute Notice, respectively.

B. Within ten (10) days after the appointment of the Transaction Arbitrator, the
Borrower and the Objecting Holders shall provide to the Transaction Arbitrator a
copy of the Net Sales Statement and Dispute Notice, and shall each provide to
the Transaction Arbitrator, with a copy to the other Party, a written report
that states for each Unresolved Item the dollar amount in dispute, a narrative
description of how the dollar amount was calculated or derived by such Party, if
applicable, and an explanation of the rationale for such Party’s position;
provided that each such report shall be consistent with the Net Sales Statement
(in the case of the Borrower) and the Dispute Notice (in the case of the
Objecting Holders). The Borrower and the Objecting Holders shall reasonably
cooperate with the Transaction Arbitrator and shall provide to the Transaction
Arbitrator and to each other (subject to Section 5(c)), upon the request of the
Transaction Arbitrator and in each case to the extent required to complete its
review of the Unresolved Items, any non-privileged information and
documentation, including any accountants’ work papers or internal accounting
records, and make reasonably available to the Transaction Arbitrator employees
of the Borrower, on the one hand, and the Objecting Holders, on the other hand,
in each case that have been involved in the preparation or review of the Net
Sales Statement and Dispute Notice; provided, however, that the independent
accountants of the Objecting Holders or the Borrower shall not be obligated to
make any working papers available to the Transaction Arbitrator unless and until
the Transaction Arbitrator has signed a customary confidentiality and hold
harmless agreement relating to such access to working papers in form and
substance reasonably acceptable to such independent accountants. Neither the
Borrower, on the one hand, nor the Objecting Holders, on the other hand, shall
disclose to the Transaction Arbitrator, and the Transaction Arbitrator shall not
consider for any purpose, any settlement discussions or settlement offer made by
the Borrower, on the one hand, or the Objecting Holders, on the other hand, with
respect to any objection under Section 3(c) or this Exhibit A, unless otherwise
agreed in writing by the Borrower and the Objecting Holders.

C. The place of arbitration shall be New York, New York.

D. The Borrower and the Objecting Holders shall use their reasonable best
efforts to cause the Transaction Arbitrator to issue its final written award
regarding the Unresolved Items within thirty (30) days after such items are
submitted for review, and otherwise as soon as practicable. The award shall
include a reasonably detailed explanation of the changes, if any, required to be
made to the Net Sales Statement. The award shall be governed by the Federal
Arbitration Act, 9 U.S.C. § 1. The award shall be final and binding upon the
Parties and may be enforced in any



--------------------------------------------------------------------------------

court having jurisdiction; provided, however, that within seven (7) days after
transmittal by the Transaction Arbitrator of the award, either Party may request
in writing with a copy to the other Party, that the Transaction Arbitrator
correct any clerical, typographical or computational errors in the award. The
other Party shall have seven (7) days to respond and the Transaction Arbitrator
shall dispose of the request within five (5) days after such seven (7) day
period, after which the Net Sales Statement shall be revised.

E. Each Party shall provide promptly to the other Party all non-privileged
information and reasonable access to employees as such other Party shall
reasonably request to the extent required to complete its review of the Net
Sales Statement or the Dispute Notice, as the case may be, including all work
papers of the accountants who audited, compiled or reviewed such statements or
notices, and shall otherwise cooperate in good faith with such other Party to
arrive at a final determination of the Net Sales Statement; provided, however,
that the independent accountants of the non-requesting Party shall not be
obligated to make any working papers available to the requesting Party unless
and until such requesting Party has signed a customary confidentiality and hold
harmless agreement relating to such access to working papers in form and
substance reasonably acceptable to such independent accountants.